 In the Matter of C. A. DUNHAM COMPANY, EMPLOYERandINTER-NATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. or L., LOCAL 91, PETITIONERCaseNo. 18-R-1731.-Decided June 18, 1947Mr. H. G. Cartwright,of Marshalltown,Iowa, for the Employer.Mr. Anton J. Trizna,of Dubuque, Iowa, andMr.A.G. Bockridge,of Marshalltown,Iowa, for the Petitioner.Mr. James Ashe,of St. Paul, Minn., andMessrs. Eric B jvrmanandJ. D. Brand,of Des Moines,Iowa, for the Intervenor.Mr. George M. Yaghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Marshall-town, Iowa, on February 14, 1947, before Clarence A. Meter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERC.A. Dunham Companyis anIowa corporation engaged in themanufacture of heating equipment. In addition to the Marshalltown,Iowa, plant, the only one herein involved, the Employer operates aplant at Michigan City, Indiana.During 1946, the Employer pur-chased raw materials valued at more than $100,000, of which morethan 50 percent was shipped to the Marshalltown plant from pointsoutside the State of Iowa.During the same period, the Employermanufactured finished products valued at more than $1,000,000, ofwhich more than 50 percent was shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.74 N. L.R. B., No. 43.212 C.A. DUNHAM COMPANYII.THE ORGANIZATIONS INVOLVED213The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Association of Machinists, District 118, herein calledthe Intervenor, is an unaffiliated labor organization, claiming to rep-resent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees in the foundry depart-ment, including the j anitor-watchman, but excluding the foundry fore-man, the foreman in charge of the molders, and the foremen in thecore,melting, and shipping departments. In the alternative, thePetitioner urges that a unit of molders, core makers, and their ap-prentices in the foundry department is appropriate.The Intervenorcontends that the unit previously determined by the Board in anearlier representation proceeding,' from which,inter alia,molders,core makers, and their apprentices were excluded, is the appropriateunit for production and maintenance workers at the plant, althoughthe Intervenor does not object to the alternative unit proposed by thePetitioner.The Employer takes the position that neither of the pro-posed units is appropriate for bargaining purposes.The Employer is engaged in the manufacture of radiators, traps, andother heating equipment. Its operations are carried on in 2 buildingswhich are a block and a half apart. One of the buildings houses thefoundry; the other building contains the factory and machine shop.The foundry produces brass and aluminum castings, which are usedby the Employer in manufacturing its finished products. The foundryhas 5 subdepartments : stores, melting, core, mold, and shipping.Immediate supervision of the foundry is exercised by a foundry fore-man, who is assisted by foremen in charge of the various subdepart-1 In the earlier representation proceeding,the Board found appropriate a unit of all pro-duction and maintenance employees at the Employer's Marshalltown plant, includingwatchmen and janitors,inspectors and the operating engineer,but excluding office andclerical employees,skilled molders and core makers and their apprentices,group heads, andall other supervisory employees.Matter of C. A. Dunham Company,57 N. L R. B. 145158 N. L R. B. 642. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDments.Of the 200 or more employees at the Employer's plant, about54 are employed in the foundry.The Board has frequently determined that foundry employees mayconstitute separate bargaining units.2The principal issue in thisproceeding is whether the non-skilled employees in the foundry whoare now included in the plant unit should remain in the plant unit orshould be included in the foundry unit.In the earlier proceeding, noted above, the Intervenor herein peti-tioned for a unit of the Employer's production and maintenance em-ployees in the factory, excluding employees in the foundry.TheEmployer urged that the foundry employees should be included inthe factory unit.At that time no labor organization sought a unitof foundry employees.On the basis of the showing of a considerableamount of interchange of non-skilled foundry employees between thefoundry and the factory, the Board decided to include them in theproduction and maintenance unit, excluding, however, skilled moldersand core makers and their apprentices in the foundry.Conditions have changed since the Board's previous decision.Since the termination of the war and the increase in the labor supply,the number of transfers between the factory and the foundry havedeclined markedly.There is now no appreciable interchange of em-ployees between the foundry departments and the other departmentsat the Employer's plant.The brief 3 history of collective bargainingat the Employer's Marshalltown plant is inadequate to demonstrateconclusively that unskilled and semi-skilled foundry employees shouldremain in the production and maintenance unit rather than be placedin the foundry unit with the skilled workers with whom they are moreclosely associated and with whom they are customarily grouped forbargaining purposes.We shall not therefore, deny to non-skilledemployees in the foundry placement in a separate departmental unitwhich will afford the same representation to all employees in thefoundry. '°We find that all foundry department employees at the Employer'sMarshalltown, Iowa, plant, including the janitor watchman, but ex-cluding the foundry foreman, the foreman in charge of the moldersand the foremen in the core, melting, and shipping departments, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-21llatter of Food Machinery Corporation,72 N. L R B 483,Matter of John DeereDubuque Tractor Company,72 N. L R. B 656 ,Matter of Bateau Textile Machinery Conr.-pany,Inc,70NL R B 8393The Intervenor was certified on November 4, 1944However, its first collective bar-gaining agreement with the Employee was not executed until February 21, 1946Theelection of its shop stewards did not take place until some 5 months befome the healing datein the instant case C.A. DUNHAM COMPANY215propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with C. A. Dunham Company, Mar-shalltown, Iowa, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-nationalMolders and Foundry Workers Union of North America,A. F. of L., Local 91, or by International Association of Machinists,District 118, for the purposes of collective bargaining, or by neither.4Any participant in the election may, upon its prompt request to, and approval thereofby, the Regional Director, have its name removed from the ballot.